342 S.W.3d 438 (2011)
STATE of Missouri, Respondent,
v.
Adam Wayne MARSH, Appellant.
No. WD 72320.
Missouri Court of Appeals, Western District.
June 14, 2011.
Ellen H. Flottman, Columbia, MO, for Appellant.
Evan J. Buchheim, Jefferson City, MO, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Adam Marsh appeals his conviction on two counts of first-degree sodomy. Appellant contends the circuit court plainly erred in excluding evidence regarding one of the victims' prior experience with sexual abuse. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).